     Case: 1:19-cv-03945 Document #: 64 Filed: 11/13/20 Page 1 of 4 PageID #:741




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LAITH SAUD,

                    Plaintiff,
                                                     No. 1:19-cv-03945
         v.
                                                     Judge Robert M. Dow
 DEPAUL UNIVERSITY, KAREN
 TAMBURRO and MARLA MORGEN,                          Magistrate Judge Sunil Harjani

                     Defendants.

                                   JOINT STATUS REPORT

       Plaintiff Laith Saud (“Plaintiff”) and Defendant DePaul University (“DePaul”)

(collectively, the “Parties”), by and through their undersigned attorneys, hereby submit the

following Joint Status Report pursuant to this Court’s November 2, 2020 Order (Dkt. No. 62) and

state as follows:

A.     NATURE OF THE CASE

       1.      Plaintiff commenced this action on June 12, 2019. On November 19, 2019, Plaintiff

filed a Second Amended Complaint (“SAC”). Defendants filed a Rule 12(b)(6) motion to dismiss

the SAC in its entirety.

       2.      On September 24, 2020, this Court granted in part and denied in part DePaul’s

motion to dismiss Plaintiff’s SAC. DePaul’s motion as to Plaintiff’s 42 U.S.C. § 1981 (“Section

1981”) race discrimination claim was denied. (Dkt. No. 61). Plaintiff’s Section 1981 claim was

brought against DePaul only. (Dkt. No. 40). Therefore, DePaul is the only remaining defendant

in this case. DePaul requests the individual defendants (Marla Morgen and Karen Tamburro)

should be dismissed from this litigation.

               a. Plaintiff does not object to dismissing Morgen and Tamburro. Plaintiff’s

                                               1
    Case: 1:19-cv-03945 Document #: 64 Filed: 11/13/20 Page 2 of 4 PageID #:742




                 understanding is that by virtue of the Court’s September 24 Order, Morgen and

                 Tamburro are dismissed from this litigation. Plaintiff’s Section 1981 claim was

                 only asserted against DePaul.

       3.     On October 22, 2020, Plaintiff notified the Court he would not be repleading the

claims this Court dismissed from the SAC. Therefore, Plaintiff plans to proceed on only his

Section 1981 claim against DePaul.

       4.     DePaul has not answered the allegations in the SAC. The parties disagree as to

how to move forward.

              a. DePaul’s position: Given the Court’s motion to dismiss ruling (Dkt. No. 61),

                 which dismissed all but one cause of action in the SAC, DePaul believes it

                 would be beneficial for Plaintiff to file an amended complaint omitting all

                 allegations related to the dismissed claims for violations of Title VII, Title IX,

                 breach of indemnification contract, breach of oral employment contract, breach

                 of fiduciary duty, promissory estoppel and false light. Plaintiff’s SAC contains

                 135 paragraphs, most of which have no relationship to the sole surviving

                 Section 1981 claim. DePaul would be prejudiced unfairly if it were required to

                 incur the costs of responding to all the allegations related to the dismissed

                 claims and dismissed individual defendants. Therefore, DePaul requests this

                 Court require Plaintiff to file an amended complaint limited to the allegations

                 which are relevant to his current Section 1981 claim.

              b. Plaintiff’s position: Plaintiff disagrees and would object to having to file

                 another amended complaint. First, Plaintiff notes that this type of request is not

                 properly made in a Joint Status Report and DePaul has filed no motion


                                               2
     Case: 1:19-cv-03945 Document #: 64 Filed: 11/13/20 Page 3 of 4 PageID #:743




                   requesting the Court order Plaintiff to file another amended complaint. Plaintiff

                   would object to such a motion, as federal and local court rules do not place a

                   limit on the number of paragraphs a plaintiff is allowed to plead, so long as the

                   minimum pleading requirements are met. Plaintiff would also object to such a

                   motion because it would further delay the progress of litigation. Plaintiff filed

                   his initial Complaint in 2019, DePaul has not filed an Answer, and the Parties

                   have yet to commence discovery. Plaintiff also notes this Court’s September

                   24 Order did not require him to file another amended complaint. Plaintiff’s

                   position is that all of the factual allegations he has alleged are relevant to his

                   race discrimination claim because these facts provide the context for DePaul’s

                   illegally motivated and discriminatory treatment of Plaintiff. Also, Plaintiff

                   notes there are not 135 paragraphs that Defendant would have to respond to, as

                   that number includes the counts that have already been dismissed by this Court.

                   There are 87 factual allegations to which DePaul would have to respond.

                   Plaintiff’s position is that it would be more efficient for DePaul to simply

                   Answer the SAC so the parties can move forward with discovery.

               c. Plaintiff suggests DePaul be given thirty (30) days, up to and including

                   December 14, 2020, to submit an Answer to Plaintiff’s SAC.

B.     DISCOVERY

       5.      The Parties propose the following discovery schedule:

                     Activity                                           Date
 Deadline to serve initial disclosures.                           January 13, 2021
 Deadline to issue written discovery.                             February 12, 2021
 Fact discovery cutoff.                                             June 14, 2021
 Deadline to file dispositive motions.                              July 14, 2021


                                                 3
    Case: 1:19-cv-03945 Document #: 64 Filed: 11/13/20 Page 4 of 4 PageID #:744




        6.     The Parties do not anticipate any expert witnesses at this time, but reserve their

rights to disclose expert witnesses in accordance with Rule 26(a)(2) of the Federal Rules of Civil

Procedure and any subsequent orders issued by this Court. The Parties request that any expert

discovery be bifurcated from fact discovery.

   C.        SETTLEMENT DISCUSSIONS

        7.     Plaintiff has not made a demand. DePaul has not made any offers. At this time,

the Parties believe that discovery is necessary to facilitate any possible early resolution and,

therefore, they are not requesting a settlement conference at this time.



Respectfully submitted,

/s/ Michael K. Chropowicz                              /s/ Christina W. Abraham
Michael K. Chropowicz                                  Christina W. Abraham
Brian P. Paul                                          Abraham Law & Consulting, LLC
Kerryann M. Haase                                      161 North Clark Street, Suite 4700
Michael Best & Friedrich LLP                           Chicago, IL 60601
444 West Lake Street, Suite 3200                       Telephone: 312.588.7150
Chicago, IL 60606                                      Email: christina.w.abraham@gmail.com
Telephone: 312.222.0800
Email: bppaul@michaelbest.com
khminton@michaelbest.com
mkchropowicz@michaelbest.com

Dated: November 13, 2020                               Dated: November 13, 2020




                                                 4
